—In an action for the foreclosure and sale of real property, the defendant appeals from an order of the Supreme Court, Richmond County (Amann, J.), dated June 30, 1994, which granted the plaintiff’s motion for summary judgment.
Ordered that the order is affirmed, with costs.
The defendant has failed to raise a triable issue of fact as to whether he defaulted on the note or whether the plaintiff properly exercised its option to accelerate payment on the note (see, CPLR 3212 [b]). Bracken, J. P., O’Brien, Ritter, Friedmann and Goldstein, JJ., concur.